Motion to restore to the docket an appeal dismissed by the clerk March 1st, 1881, under Hule VII., as then of force, the appellant having failed after notice requiring it, to serve upon the respondent three copies of his case as prepared for argument. But as that rule required the three copies to be served within twenty days after the return was filed, and as the return had not been filed when the notice was given, and no demand had been made under Bule II., as then of force, to have the return filed within ten days after such demand, the notice was premature, and entailed no waiver upon the appellant for non-compliance. Motion granted. Opinion by
Simpson, C. J.,